SHARP, Justice.
We review this case as upon a petition for certiorari to bring up a delayed appeal from the judgments of Martin, the theory upon which the record indicates defendant applied to the Court of Appeals for certiorari.
Defendant’s first contention, based on his first assignment of error, is that the syntax of “the purported housebreaking and entering count” is so awry that “it fails to aver who did what” and will not, therefore, support the judgment entered upon his plea. Defendant, who personally regards this contention as irrefutable, has insisted that his less-sanguine counsel not abandon it on appeal.
We concede that any pupil who submitted Count One in a composition to any teacher of English grammar would be flunked promptly. Nevertheless, we are constrained to hold that it receives a passing grade in a court of law. Albeit the phraseology *382of Count One is archaic, the words which we have italicized in the statement of facts are “grown reverend by age.” Yet they still suffice to inform defendant of the accusation against him. The essential elements of the crime of felonious housebreaking are set forth with such certainty as to identify the offense with which defendant is sought to be charged, to protect him from being twice put in jeopardy for the same offense, to enable him to prepare for trial, and to enable the court, on conviction or plea of guilty or nolo contendere to pronounce sentence. State v. Greer, 238 N.C. 325, 77 S.E. 2d 917 (1953). See also State v. Sellers, 273 N.C. 641, 642, 161 S.E. 2d 15, 16 (1968). Defendant’s first assignment of error is not sustained.
Defendant’s second contention is that the court erred in pronouncing judgment upon his plea to the charge of felonious larceny contained in an information which the solicitor had not signed. This contention must be sustained.
G.S. 15-140.1 (1965) permits a defendant charged with a non-capital felony to waive the finding and return into court of a bill of indictment when both he and his counsel sign a written waiver. When this is done the statute provides that “the prosecution shall be on an information signed by the solicitor.” (Emphasis added.) This requirement is mandatory.
In State v. Bethea, 272 N.C. 521, 158 S.E. 2d 591 (1968), the solicitor attempted to use as an information a warrant which charged felonious breaking and entering and larceny. The defendant and his counsel, by a notation upon the warrant, waived the finding of a bill of indictment and thereafter the defendant pled guilty to felonious breaking and entering and nonfelonious larceny. Upon the defendant’s appeal from the sentences imposed, this Court disapproved the use of a warrant as an information and said, “In any event, the solicitor’s failure to affix his signature to the statement of accusation to which defendant pled guilty rendered the plea void. The solicitor may yet, however, try the defendant on a bill of indictment or upon a valid information.” Id. at 522, 158 S.E. 2d at 592. See also State v. Thomas, 236 N.C. 454, 73 S.E. 2d 283 (1952). Cf. State v. Sellers, supra at 651, 161 S.E. 2d at 22.
As to the judgment imposed upon the first count in the bill of indictment, which charged felonious breaking and entering,
No error.
*383As to the judgment imposed upon the charge of felonious larceny contained in the information,
Judgment arrested.